Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The preliminary amendment filed August 30, 2018, is acknowledged and has been entered. Claims 11-12 have been amended.  

2. 	Claims 1-16 are pending in the application and are currently subject to restriction.

REQUIREMENT FOR UNITY OF INVENTION

3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

4.	The inventions listed as Groups I-II below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
To have a general inventive concept under PCT Rule 13.1, the inventions need to be linked by a special technical feature.  In this case, the technical feature recited in claim 1 is a neuropilin-1 (NRP1)-specific binding peptide-fused EGFR-targeting antibody.  This technical feature lacks an inventive step over Kim et al (JCR, 216:56-68, 2015, IDS). Kim et al teach a neuropilin-1 (NRP1)-specific binding peptide-fused EGFR-targeting antibody (see abstract). Accordingly, the technical feature of claim 1 is not a special technical feature and the groups do not relate to a single general inventive concept as required under PCT Rule 13.1.  Notably, in a national stage application it can be proper to restrict in a single claim (see PCT Rule 13.3 and 37 CFR 1.475(e)).

4. 	Accordingly, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13, drawn to a composition for treating cancer comprises neuropilin-1 (NRP1)- specific binding peptide-fused EGFR-targeting antibody, which can overcome the resistance to an EGFR-targeting antibody alone.

Group II, claims 14-16, drawn to a composition for co-administration in a cancer treatment, comprising: a NRP1-binding peptide-fused Fc and an EGFR-targeting antibody, the combination of which can overcome the resistance to the EGFR-targeting antibody alone.


5.	This application contains claims directed to more than one species of the generic inventions of Group I.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group I is a peptide comprising a sequence selected from the group consisting of SEQ ID NOS: 1 to 3.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct sequence.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	This application contains claims directed to more than one species of the generic inventions of Group I.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group I is an EGFR-targeting antibody selected from the group consisting of cetuximab, panitumumab, zalutumumab, nimotuzumab, and matuzumab.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct sequence.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.	This application contains claims directed to more than one species of the generic inventions of Group II.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group II is an EGFR-targeting antibody selected from the group consisting of cetuximab, panitumumab, zalutumumab, nimotuzumab, and matuzumab.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct sequence.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined and if required for the elected Group an election of the species of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species of invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 23, 2021